29 So. 3d 387 (2010)
Freddie Ken-J CRAWFORD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-3250.
District Court of Appeal of Florida, Fifth District.
February 26, 2010.
Freddie Crawford, Milton, pro se.
Bill McCollum, Attorney General, Tallahassee and, Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the judgment and sentence in Case No. 2009-CF-1891 in the Circuit Court in and for Lake County. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
MONACO, C.J., ORFINGER and JACOBUS, JJ., concur.